IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 6, 2009
                                     No. 08-61013
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

TOMMY AMES,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 5:97-CR-6-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Tommy Ames appeals the 50-month nonguidelines sentence imposed by
the district court following the revocation of his supervised release. Ames argues
that the 50-month sentence is unreasonable in light of the advisory guidelines
range of 30 to 37 months of imprisonment. He argues that the sentence is
unreasonable because the district court’s justification for the sentence was
inadequate and the district court failed to state its reasons supporting the
sentence imposed in its written judgment. He argues that, even if the district

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-61013

court provided adequate reasons for the above-guidelines sentence, the sentence
imposed was unreasonable in light of the extent of the deviation from the
advisory guidelines range.
      Ames argues that he has preserved his procedural and substantive
challenges to his sentence. The Government, however, argues that Ames did not
preserve his procedural challenge to his sentence, and therefore, review is under
the plain error standard of review. Regardless of what standard applies, Ames’s
sentence passes muster. See United States v. Hinson, 429 F.3d 114, 120 (5th Cir.
2005); Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).
      When imposing a sentence upon the revocation of supervised release, a
district court may impose any sentence that falls within the maximum term of
imprisonment allowed by statute. See 18 U.S.C. § 3583(e)(3). The district court
is to consider the factors set forth in 18 U.S.C. § 3553(a) and the advisory policy
statements found in Chapter Seven of the Guidelines. United States v. Mathena,
23 F.3d 87, 90 (5th Cir. 1994).
      Although Ames’s 50-month sentence exceeds the advisory guidelines
range, it does not exceed the statutory maximum term of imprisonment. See
18 U.S.C. § 3559(a)(1), § 3583(e)(3); U.S.S.G. § 7B1.4(a), p.s. The district court
provided adequate reasons for the imposition of Ames’s sentence. The district
court heard the testimony of witnesses and arguments of counsel and stated that
it had considered the guidelines policy statements, the § 3553 sentencing factors,
the nature of the offense, and Ames’s criminal history. Ames’s sentence is
reasonable, and Ames has not demonstrated error. See Hinson, 429 F.3d at 120.
      Accordingly, the judgment of the district court is AFFIRMED.
HAYNES, Circuit Judge, concurs in the judgment only.




                                        2